141 T.C. No. 7



                   UNITED STATES TAX COURT



               TOM REED, Petitioner v.
    COMMISSIONER OF INTERNAL REVENUE, Respondent



Docket No. 27604-11L.                        Filed September 23, 2013.



        P failed to file Federal income tax returns timely for years 1987
through 2001. P subsequently submitted delinquent returns but failed
to fully satisfy the outstanding tax liabilities. P submitted two
separate offers-in-compromise (OICs) to settle the outstanding tax
liabilities. R rejected the first OIC. R returned the second OIC. R
issued a final notice of intent to levy. P requested a collection due
process hearing (collection hearing). P raised issues during the
collection hearing regarding R’s handling of the two OICs and
requested that the returned OIC be reopened. R concluded that he did
not have the authority to reopen the returned OIC and sustained the
final notice of intent to levy.

       P contends that R abused his discretion in sustaining the final
notice of intent to levy. P argues that R abused his discretion by
concluding that he lacked the authority to reopen an OIC based on
doubt as to collectibility that R returned to P years before the
collection hearing commenced. R argues this Court lacks jurisdiction
                                         -2-

      to determine whether he abused his discretion because P proposed no
      new OIC during the collection hearing. R further argues that this
      Court lacks jurisdiction because P has no judicial review rights
      relating to R’s rejecting or returning an OIC.

             Held, this Court has jurisdiction to determine whether R abused
      his discretion in sustaining the final notice of intent to levy.

             Held, further, R cannot be required to reopen an OIC based on
      doubt as to collectibility that R returned to P years before the
      collection hearing commenced.

             Held, further, R did not abuse his discretion in sustaining the
      final notice of intent to levy.



      George W. Connelly, Jr., Heather M. Pesikoff, and Renesha N. Fountain, for

petitioner.

      David Baudilio Mora and Gordon P. Sanz, for respondent.



                                     OPINION


      KROUPA, Judge: This collection review matter is before the Court because

petitioner challenges a determination notice. See sec. 6330(d)(1).1 Respondent

issued the determination notice sustaining a final notice of intent to levy (proposed


      1
       All section references are to the Internal Revenue Code in effect at all
relevant times.
                                         -3-

levy action). The primary issue we are asked to decide is whether respondent

abused his discretion in sustaining the proposed levy action. We hold he did not.

      Determining whether respondent abused his discretion requires us to first

consider three questions. Two of these questions involve well-trodden areas of

law. The remaining question involves an issue of first impression. That question

is: can respondent be required to reopen an offer-in-compromise (OIC) based on

doubt as to collectibility that he had returned to petitioner as unprocessable years

before a collection due process hearing (collection hearing) commenced?2 We

hold that respondent cannot be required to reopen an OIC based on doubt as to

collectibility that he had returned to petitioner as unprocessable years before the

collection hearing commenced.




      2
        This question concerns the interaction of secs. 7122 and 6330 and the
consequences that flow from the Commissioner’s rejecting an OIC versus his
returning an OIC. The Court previously addressed a different question on similar
facts. See Lloyd v. Commissioner, T.C. Memo. 2008-15. The Court at first had
difficulty deciphering the taxpayer’s exact argument in Lloyd. The Court
ultimately concluded, however, that the taxpayer in Lloyd was arguing that an
Appeals officer abused his discretion in failing to use the taxpayer’s reasonable
collection potential as calculated in connection with an earlier, returned OIC.
Petitioner here, on the other hand, argues respondent abused his discretion by
concluding in the determination notice that he lacked the authority to reopen an
OIC based on doubt as to collectibility that he had returned to petitioner as
unprocessable years before the collection hearing commenced.
                                           -4-

                                       Background

      Some of the facts have been stipulated and are so found. The stipulation of

facts and its accompanying exhibits are incorporated by this reference. Petitioner

resided in Texas at the time he filed the petition.

      Petitioner failed to file Federal income tax returns timely for years 1987

through 2001 (years at issue).3 Petitioner eventually filed returns for the years at

issue (delinquent returns), but did not fully satisfy his liabilities for the taxes,

penalties and interest arising from the delinquent returns (outstanding tax

liabilities).4 Petitioner subsequently submitted two separate OICs to settle his

outstanding tax liabilities.

A. The 2004 Offer

      Petitioner first submitted an OIC in 2004 (2004 offer) to respondent’s

Houston Offer in Compromise Unit (offer unit). Respondent determined the

outstanding tax liabilities at the time petitioner submitted the 2004 offer to be

more than $480,000. Petitioner proposed in the 2004 offer to settle his


      3
       Petitioner and respondent have stipulated that the years giving rise to the
underlying Federal income tax liabilities span 1987 through 2001. We note,
however, that each of the OICs petitioner submitted included 1986 as well. The
underlying Federal income tax liabilities are not presently at issue. Accordingly,
we merely note this discrepancy.
      4
          The contents of the delinquent returns are not presently at issue.
                                            -5-

outstanding tax liabilities for $22,000 (which was less than 5% of the outstanding

tax liabilities) based on doubt as to collectibility. The offer unit concluded

respondent could reasonably collect more from petitioner than petitioner had

proposed to pay in the 2004 offer. Accordingly, the offer unit proposed that the

2004 offer be rejected.

      Petitioner appealed the proposed rejection to the Internal Revenue Service

Appeals Office in Houston, Texas (Houston Appeals). Houston Appeals

determined that petitioner had received $258,000 from a real estate sale in 2001.

Houston Appeals further determined that petitioner used a small portion of the real

estate proceeds to pay business expenses and lost the remaining proceeds through

high-risk day trading in the stock market. Houston Appeals therefore found that

petitioner had dissipated the real estate proceeds with intentional disregard for his

outstanding tax liabilities. Houston Appeals included the dissipated real estate

proceeds in the calculation of an acceptable offer amount and sustained the offer

unit’s decision to reject the 2004 offer.

B. The 2008 Offer

      Petitioner next submitted an OIC to the offer unit in 2008 (2008 offer). The

2008 offer proposed settling the outstanding tax liabilities (which exceeded almost

one-half million dollars) for $35,196, based on doubt as to collectibility. The offer
                                           -6-

unit determined that petitioner had failed to demonstrate he was in compliance

with his Federal income tax obligations at the time he submitted the 2008 offer.

The offer unit returned5 the 2008 offer to petitioner as unprocessable. Petitioner

then exchanged several letters with the offer unit. Petitioner attempted through the

letter exchange to have the offer unit reconsider its returning the 2008 offer. To

this end, petitioner argued that he was in fact in compliance with his Federal

income tax obligations at the time he submitted the 2008 offer. Petitioner also

argued in the letter exchange that he should be given the opportunity to become

compliant if, in fact, he was not at the time he submitted the 2008 offer. Petitioner

continued to make payments during the pendency of the letter exchange consistent

with the 2008 offer. The letter exchange ultimately failed, however, to convince

the offer unit to alter its decision to return the 2008 offer to petitioner.

C. The Collection Due Process Hearing

      Respondent subsequently issued a final notice of intent to levy (levy notice)

for the years at issue. Petitioner timely requested a collection hearing. Settlement

Officer Liana A. White (SO White) at Houston Appeals was assigned to conduct


      5
       The distinction between a rejected OIC and a returned OIC is important, as
we later explain. Briefly, a taxpayer has the right to administratively appeal the
Commissioner’s rejecting an OIC but has no right to appeal the Commissioner’s
returning an OIC.
                                         -7-

the collection hearing. The relevant issues petitioner raised at the collection

hearing involved the manner by which respondent had handled the 2004 offer and

the 2008 offer. SO White issued the determination notice in late 2011 sustaining

the proposed levy action. Petitioner timely filed the petition.

                                     Discussion

      We must now decide whether respondent abused his discretion in sustaining

the proposed levy action. We focus on the manner by which respondent addressed

the issues petitioner raised during the collection hearing.

      Petitioner advances two theories to argue respondent abused his discretion.

Petitioner first attacks SO White’s conclusion that she lacked the authority to

reopen the 2008 offer during the collection hearing. See sec. 6330(c)(2)(A)(iii).

Petitioner contends that SO White’s conclusion lacks a sound basis in fact or law.

Petitioner next attacks respondent’s rejecting the 2004 offer and returning the

2008 offer. Petitioner makes several related arguments under this theory. The

thrust of these arguments is that respondent improperly rejected the 2004 offer and

improperly returned the 2008 offer. Petitioner argues that respondent abused his

discretion in sustaining the proposed levy action in light of these improprieties.
                                         -8-

      We first address the scope of our jurisdiction because respondent argues we

lack jurisdiction. We next address the standard of our review. We then address

each of petitioner’s theories and its related arguments, in turn.

A. Scope of Jurisdiction

      We now review the scope of our jurisdiction. The Tax Court is a court of

limited jurisdiction. Sec. 7442; Naftel v. Commissioner, 85 T.C. 527, 529 (1985).

We may exercise jurisdiction only to the extent expressly authorized by Congress.

Stewart v. Commissioner, 127 T.C. 109, 112 (2006). Questions of jurisdiction are

fundamental and must be addressed whenever it appears this Court may lack

jurisdiction. Wheeler’s Peachtree Pharmacy, Inc. v. Commissioner, 35 T.C. 177,

179 (1960). We have jurisdiction to determine whether we have jurisdiction.

Stewart v. Commissioner, 127 T.C. at 112.

      Respondent argues this Court lacks jurisdiction because petitioner proposed

no new OIC during the collection hearing and the Court therefore has nothing to

consider. Respondent also argues this Court lacks jurisdiction because petitioner

has no right of judicial review of respondent’s rejecting the 2004 offer or returning

the 2008 offer. We are perplexed by the arguments that respondent raises as they

appear to miss the thrust of the theories petitioner advances. Moreover, it is

fundamental that we have jurisdiction in collection matters if the Commissioner
                                         -9-

issues a determination notice and a taxpayer timely files a petition. See Sego v.

Commissioner, 114 T.C. 604 (2000); Goza v. Commissioner, 114 T.C. 176 (2000).

Both conditions apply here. Accordingly, we have jurisdiction to review the

determination SO White made to sustain the proposed levy action. Sec. 6330(d);

Offiler v. Commissioner, 114 T.C. 492, 498 (2000).

B. Standard of Review

      We now focus on the standard we apply in determining whether respondent

abused his discretion. Petitioner does not argue the validity of his outstanding tax

liabilities. Accordingly, we review the determination sustaining the proposed levy

action for abuse of discretion. Sego v. Commissioner, 114 T.C. at 610; Goza v.

Commissioner, 114 T.C. at 181-182. We must therefore decide whether

respondent acted in a manner that was arbitrary, capricious or without a sound

basis in fact or law. Murphy v. Commissioner, 125 T.C. 301, 320 (2005), aff’d,

469 F.3d 27 (1st Cir. 2006).

C. Authority To Reopen the 2008 Offer

      We now address petitioner’s contention that SO White had the authority to

reopen the 2008 offer during the collection hearing. SO White proposed, during

the collection hearing, a collection alternative based on petitioner’s then-current

financial data. Petitioner rejected the collection alternative SO White proposed.
                                        -10-

Petitioner argued that SO White had to instead reopen the 2008 offer and apply the

payments petitioner made during the pendency of his letter exchange with the

offer unit toward the 2008 offer. SO White concluded that she lacked authority to

reopen the 2008 offer. Petitioner contends SO White’s conclusion has no sound

basis in fact or law and therefore respondent abused his discretion. Petitioner

urges us to so find because reopening the 2008 offer would permit respondent to

treat petitioner as having met his payment obligations under the 2008 offer. And

doing so would seemingly extinguish his outstanding tax liabilities as he paid the

amount he offered to pay in the 2008 offer.

      This issue of first impression concerns the interaction of sections 7122 and

6330 and the consequences that flow from the Commissioner’s rejecting an OIC

versus his returning an OIC. We begin by reviewing the authority Congress

granted to the Commissioner to compromise unpaid tax liabilities. See sec. 7122.

We then turn to whether the Commissioner can exercise this compromise authority

in the context of a collection hearing. See sec. 6330.

      1. Section 7122

      We first look to the Commissioner’s authority to compromise an unpaid tax

liability. The Commissioner is required to collect all Federal income tax

liabilities. Sec. 6301. The Commissioner has discretion, however, to compromise
                                        -11-

an unpaid tax liability. Sec. 7122(a). The pertinent regulations set forth doubt as

to collectibility as one of three grounds for compromising an unpaid tax liability.

Sec. 301.7122-1(b)(2), Proced. & Admin. Regs. Doubt as to collectibility exists

where a taxpayer’s assets and income are less than the taxpayer’s unpaid tax

liability. Id.

       2. Section 6330

       We now turn to the Commissioner’s exercise of this compromise authority

in the context of a collection hearing. A taxpayer has a right to a collection

hearing with an Appeals officer before the Commissioner can levy on the

taxpayer’s property. Sec. 6330. The Appeals officer may consider an OIC

proposed during a collection hearing. Sec. 6330(c)(2)(A)(iii). A taxpayer must

propose an OIC for it to be considered during the collection hearing. See Sullivan

v. Commissioner, T.C. Memo. 2009-4; Godwin v. Commissioner, T.C. Memo.

2003-289, aff’d, 132 Fed. Appx. 785 (11th Cir. 2005).

       3. Interaction of Sections 7122 and 6330

       We now address whether the Commissioner can be required to reopen an

OIC based on doubt as to collectibility that he returned to a taxpayer years before

a collection hearing commenced. Petitioner urges us to adopt the theory that
                                        -12-

respondent can be required to do so. See sec. 6330(c)(2)(A)(iii). We decline to

adopt petitioner’s theory for two reasons.

      First, adopting the theory petitioner advances would impermissibly expand

the Commissioner’s authority to compromise an unpaid tax liability. The

Commissioner must evaluate an OIC proposed during a collection hearing

according to his authority to compromise an unpaid tax liability. See secs. 6330,

7122; Johnson v. Commissioner, 136 T.C. 475, 484-485 (2011), aff’d, 502 Fed.

Appx. 1 (D.C. Cir. 2013). Here, petitioner requested in 2011 that respondent

consider the 2008 offer based on doubt as to collectibility.

      Taxpayers must submit current financial data when proposing an OIC based

on doubt as to collectibility. See Sullivan v. Commissioner, T.C. Memo. 2009-4;

Godwin v. Commissioner, T.C. Memo. 2003-289. The theory petitioner advances

would impermissibly expand the Commissioner’s authority by allowing the

Commissioner to evaluate an OIC based on doubt as to collectibility using a

taxpayer’s past financial circumstances. See sec. 7122(d)(1); see, e.g., Internal

Revenue Manual (IRM) pt. 5.8.5.3(1) (Oct. 22, 2010) (financial data should be no

more than six months old); IRM pt. 5.15.1.1(4) (Oct. 2, 2012) (same).

      Presently, for example, petitioner’s theory would have allowed petitioner to

effectively propose an OIC based on doubt as to collectibility in 2011 using his
                                        -13-

financial data from 2008. Respondent, in turn, would be forced to evaluate the

OIC based on doubt as to collectibility using financial data that only by mere

chance reflects petitioner’s then-current financial circumstances.

      And second, adopting the theory petitioner advances would substantially

interfere with the statutory scheme Congress created. Taxpayers may currently

seek administrative review of the Commissioner’s rejecting an OIC. Sec. 7122(e).

Taxpayers currently have no right, however, to seek review of the Commissioner’s

returning an OIC. Sec. 301.7122-1(f)(5)(ii), Proced. & Admin. Regs. The theory

petitioner advances would, in effect, create additional layers of administrative and

judicial review of the Commissioner’s returning an OIC before a collection

hearing commences. See sec. 6330(d). Petitioner’s theory would not create

analogous layers of review, however, for the Commissioner’s returning an OIC

after a collection hearing concludes. See id. Whether a taxpayer may access these

new layers of review would therefore depend on when the Commissioner returns

an OIC. Petitioner offers no, and we can find no, reasonable explanation for such

disparate treatment based only on when the Commissioner returns an OIC.

D. Rejecting the 2004 Offer

      We now turn to respondent’s rejecting the 2004 offer. Petitioner submitted

the 2004 offer based on doubt as to collectibility. An OIC based on doubt as to
                                          -14-

collectibility is acceptable if it reflects the taxpayer’s reasonable collection

potential (RCP). Murphy v. Commissioner, 125 T.C. at 309; Rev. Proc. 2003-71,

sec. 4.02(2), 2003-2 C.B. 517, 517. An OIC will generally be rejected if the RCP

meets or exceeds the amount offered in the OIC. IRM pt. 5.8.4.3 (May 10, 2013).

The value of dissipated assets may be included in a taxpayer’s RCP. See Tucker

v. Commissioner, T.C. Memo. 2011-67, aff’d, 676 F.3d 1129 (D.C. Cir. 2012);

IRM pt. 5.8.5.16 (Oct. 22, 2010).

      SO White reviewed the account transcripts and other information in

respondent’s files relating to respondent’s rejecting the 2004 offer. SO White

determined that Houston Appeals had rejected the 2004 offer based on its finding

that petitioner received and dissipated approximately $258,000 from the real estate

sale in 2001. SO White determined that Houston Appeals had properly included

the dissipated real estate proceeds in the calculation of an acceptable offer amount.

SO White further determined that respondent’s rejecting the 2004 offer was proper

based on a reasoned analysis of the facts before her. Accordingly, respondent did

not abuse his discretion in sustaining the proposed levy action in light of his

rejecting the 2004 offer.6

      6
        Moreover, it appears that petitioner may have been precluded from even
raising this issue at the collection hearing in 2011 because it was raised and
                                                                         (continued...)
                                        -15-

E. Returning the 2008 Offer

      We now turn to respondent’s returning the 2008 offer. The Commissioner

has an established policy of requiring taxpayers to be in compliance with current

filing and estimated tax payment requirements to be eligible for collection

alternatives. See Otto’s E-Z Clean Enters., Inc. v. Commissioner, T.C. Memo.

2008-54. Accordingly, the Commissioner does not abuse his discretion by

returning an OIC based on a taxpayer’s failure to meet current tax obligations.

Scharringhausen v. Commissioner, T.C. Memo. 2008-26 (citing Christopher

Cross, Inc. v. United States, 461 F.3d 610, 613 (5th Cir. 2006)).

      SO White reviewed the files and transcripts pertaining to 2007 and 2008.

SO White testified, and the record confirms, that petitioner was required to pay an

addition to tax for failure to pay estimated tax for 2007. SO White found this

addition to tax arose from petitioner’s failure to meet his current estimated tax

obligations at the time he submitted the 2008 offer for consideration. SO White

determined that respondent’s returning the 2008 offer was proper based on a

reasoned analysis of the facts before her. Accordingly, respondent did not abuse

      6
       (...continued)
considered at the administrative hearing on petitioner’s appeal of the rejection of
the 2004 offer. See sec. 6330(c)(4); Perkins v. Commissioner, 129 T.C. 58, 63
(2007). Respondent does not raise this argument, however, and we therefore need
not decide this issue.
                                          -16-

his discretion in sustaining the proposed levy action in light of his returning the

2008 offer.

F. Conclusion

         Petitioner did not raise any other meritorious challenges to SO White’s

determination to sustain the proposed collection action. Nor did petitioner

otherwise introduce any credible evidence or persuasive arguments that would

convince us that SO White acted in a manner that was arbitrary, capricious or

without a sound basis in fact or law.

         The record reflects that SO White verified that respondent satisfied all

applicable legal and administrative requirements, considered all relevant issues

petitioner raised, and balanced the intrusiveness of the proposed collection actions

against the need for effective tax collection. See sec. 6330(c). We therefore

conclude SO White did not abuse her discretion by sustaining the proposed

collection action.

         We have considered all arguments made in reaching our decision, and, to

the extent not mentioned, we conclude that they are moot, irrelevant, or without

merit.
                            -17-

To reflect the foregoing,


                                         Decision will be entered

                                   for respondent.